DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination comprising a bottom bracket having a sleeve, a chain ring mounted to the bottom bracket for rotation about the axis, and a portion of the crank spindle being disposed in the sleeve, as required by claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (U.S. P.G. Publication No. 2005/0176538 A1; “Morita”)
Morita discloses:
Regarding claim 1:
A transmission assembly (22) for a wheeled vehicle (10; FIG. 1) comprising: 
a gear box (22) having a pair of opposed walls defining a chamber therebetween (FIG. 7 depicts walls 110, 112 defining an interior i.e. chamber that accommodates e.g. sprockets 116 and 127); 
a driver sprocket (116) positioned in the chamber and is fixedly mounted to at least one side wall of the pair of side walls (FIG. 7 depicts the sprocket 117 mounted to both side walls via the axle 23 and bearings 161, 162), the driver sprocket has a centrally disposed through hole (FIG. 6 depicts a central hole on the sprocket 116 within which axle 23 is accommodated); 
a first axle (52; FIG. 6) positioned in the chamber extending between the opposed walls and orthogonal thereto, the first axle has a member (163) for attaching to a frame (32, 33 via casing portions 110, 112 and bolts 166) to mount the gear box for rotational movement about the first axle; 
a first driven gear (127; FIG. 7) is mounted on the first axle for rotation thereabout and is spaced from the driver sprocket (FIG. 7 depicts gear 127 as radially spaced from sprocket 116); 
a chain tensioning mechanism  positioned in the chamber (at 143, 148 in FIG. 6) and secured to at least one side wall of the pair of opposed side walls (via element 131, see in FIG. 6 and ¶ [0093]; 
a power input shaft (23) has opposed ends (FIG. 7 depicts shaft 23 as having opposing terminal ends), a first end is positioned in the through hole (left end portion of the shaft 23 adjacent seal 167) and a second end extends outward from the gear box (right terminal end of the shaft 23 as seen in FIG. 7) and has a flange (26; FIG. 2), 
the power input shaft is fixedly attached to the gear box (via bearings 161, 162, see in FIG. 7); 
a chain (128) is entrained about the driver sprocket, the first driven gear, and the chain tensioning mechanism to define a gear train (FIG. 6 depicts the chain 128 being operatively entrained around the sprocket 116, driven gear 27, and the chain tensioning mechanism 143, 148); and, 
wherein upon applying a force to the flange the gear box rotates about the first axle and the chain is driven through the gear train and rotates the first driven gear about the first axle (¶ [0152], “The rear wheel 18 is rotated by transmitting the drive force to the output shaft 52 from the step-on pedals 27, 28 (only one symbol 28 shown in the drawing)”). 
Regarding claim 2:
The assembly of claim 1 wherein the driver sprocket has a first diameter (FIG. 6 depicts the size and number of teeth of the sprocket 116) and a first number of teeth disposed on a peripheral edge of the driver sprocket and circumferentially spaced from one another (FIG. 6 depicts the size and number of teeth of the sprocket 11).
Regarding claim 3:
The assembly of claim 2 wherein the first driven gear has a second diameter (FIG. 6 depicts the diameter of gear 127) and a second number of teeth (¶ [0139], “wheel 127 having a small number of teeth”)” disposed on a peripheral edge of the first driven gear (at 127 in FIG. 7) and circumferentially spaced from one another (teeth must have the same circumferential spacing as sprocket 116 as shown in FIG. 6 to properly engage chain 128), the second diameter is less than the first diameter and the second number of teeth is less than the first number of teeth (¶ [0098], “wheel 127 having the smallest number of teeth (that is, having the smallest outer diameter”); see FIG. 6).



Regarding claim 4:
The assembly of claim 1 wherein the tensioning mechanism comprises: a second axle (147) positioned in the chamber extending between the opposed walls and orthogonal thereto (depicted in FIG. 9); 
a second driven gear (148) spaced from the first driven gear and is mounted on the second axle for rotation thereabout (¶ [0120]);
a third axle (142) positioned in the chamber extending between the opposed walls and orthogonal thereto (depicted FIG. 9); and, a third driven gear (143) spaced from the second driven gear and is mounted on the third axle for rotation thereabout (¶ [0118]).
Regarding claim 5:
The assembly of claim 4 wherein the second driven gear has a third diameter and a third number of teeth on a peripheral edge and circumferentially spaced from one another (teeth and diameter of gear 148 are depicted in FIG. 6).
Regarding claim 6:
The assembly of claim 5 wherein the second driven gear further comprises a first annular flange (right portion of element 146) of a fourth diameter mounted on a distal end of the second axle, the fourth diameter is greater than the third diameter (right portion of the flange 146 is an annular portion that has an outer circumferential surface that extends radially over the gear 148 as depicted in FIG. 6, thereby indicating a fourth diameter that is greater than that of the diameter of the gear 148).
Regarding claim 7:
The assembly of claim 6 further comprising a second annular flange (left portion of flange 146 as seen in FIG. 9) mounted on a proximal end of the second axle (the left portion of flange 146 is attached to the left terminal end i.e. proximal end of the axle 147 as depicted in FIG. 9) and the second driven gear is disposed between the first annular flange and the second annular flange (FIG. 9 depicts the gear 148 disposed between left and right flange portions 146).

Regarding claim 8:
The assembly of claim 1 further comprising a plurality of ball bearings (163, 164) for rotatably mounting the first driven gear (¶ [0095]).
Regarding claim 9:
A transmission assembly for a bicycle comprising: 
a chain ring (116) for mounting (via case 110 and bolts 166) to a frame (33) of a bicycle (10), the chain ring having a circular wall (circular shape depicted at 116 in FIG. 6) with a plurality of teeth disposed on a peripheral edge circumferentially spaced from one another (teeth depicted at 116 in FIG. 6), the chain ring has a first centrally disposed through hole (at 23 in FIG. 6); 
a gear box (22) having a pair of opposed walls defining a chamber therebetween (FIG. 7 depicts walls 110, 112 defining an interior i.e. chamber that accommodates e.g. sprockets 116 and 127); 
a driver sprocket (116) positioned in the chamber and is fixedly mounted to at least one side wall of the pair of side walls (FIG. 7 depicts the sprocket 117 mounted to both side walls via the axle 23 and bearings 161, 162), the driver sprocket has a centrally disposed through hole (FIG. 6 depicts a central hole on the sprocket 116 within which axle 23 is accommodated); 
a first axle (FIG. 7 depicts an axle portion of casing portion 110 that rotatably supports the driven gear 53 via bearings 163) positioned in the chamber extending between the opposed walls and orthogonal thereto (depicted in FIG. 7), the first axle has a member (casing portions 110, 112 and bolts 116) for attaching to a frame (32, 33 via casing portions 110, 112 and bolts 166) to mount the gear box for rotational movement about the first axle; 
a first driven gear (127; FIG. 7) is mounted on the first axle for rotation thereabout and is spaced from the driver sprocket (FIG. 7 depicts gear 127 as radially spaced from sprocket 116);
a second axle (52) having a first end and an opposed second end (left and right terminal ends of the axle 52 as seen in FIG. 7), the first end is fixedly attached to the first driven gear (depicted in FIG. 7) and the second end is disposed in the first through hole (depicted in FIG. 7) to lock the first driven gear and the chain ring for co-rotational motion about an axis through the first axle (¶ [0076], “drive sprocket wheel is mounted on an output shaft 52 side”; see also ¶ [0097] and FIG. 7); 
a chain tensioning mechanism  positioned in the chamber (at 143, 148 in FIG. 6) and secured to at least one side wall of the pair of opposed side walls (via element 131, see in FIG. 6 and ¶ [0093]; 
a power input shaft (23) has opposed ends (FIG. 7 depicts shaft 23 as having opposing terminal ends), a first end is positioned in the through hole (left end portion of the shaft 23 adjacent seal 167) and a second end extends outward from the gear box (right terminal end of the shaft 23 as seen in FIG. 7) and has a flange (26; FIG. 2), 
the power input shaft is fixedly attached to the gear box (via bearings 161, 162, see in FIG. 7); 
a chain (128) is entrained about the driver sprocket, the first driven gear, and the chain tensioning mechanism to define a gear train (FIG. 6 depicts the chain 128 being operatively entrained around the sprocket 116, driven gear 127, and the chain tensioning mechanism 143, 148); and, 
wherein upon applying a force to the flange the gear box rotates about the first axle and the chain is driven through the gear train and rotates the first driven gear about the first axle (¶ [0152], “The rear wheel 18 is rotated by transmitting the drive force to the output shaft 52 from the step-on pedals 27, 28 (only one symbol 28 shown in the drawing)”).
Regarding claim 10:
The assembly of claim 9 wherein the driver sprocket has a first diameter (diameter depicted at 116 in FIG. 6) and a first number of teeth disposed on a peripheral edge of the driver sprocket and circumferentially spaced from one another (teeth depicted at 116 in FIG. 6).
Regarding claim 11:
The assembly of claim 10 wherein the first driven gear has a second diameter (FIG. 6 depicts the diameter of gear 127) and a second number of teeth (¶ [0139], “wheel 127 having a small number of teeth”)” disposed on a peripheral edge of the first driven gear (at 127 in FIG. 7) and circumferentially spaced from one another (teeth must have the same circumferential spacing as sprocket 116 as shown in FIG. 6 to properly engage chain 128), the second diameter is less than the first diameter and the second number of teeth is less than the first number of teeth (¶ [0098], “wheel 127 having the smallest number of teeth (that is, having the smallest outer diameter”); see FIG. 6).
Regarding claim 12:
The assembly of claim 10 further comprising a pedal assembly (26, 28) connected to the chain ring on a side opposite of the gear box (via axle 23, see in FIG. 2) for co-rotation with the chain ring about the axis (¶ [0155]).
Regarding claim 13:
A bicycle comprising:
a frame (11; FIG. 1) having a first end (17; FIG. 1) and an opposed second end (13; FIG. 1), the first end has a first bracket (wheel holding structure located near reference number 55 in FIG. 1) for mounting a first wheel (18) and the second end has a bracket (wheel holding structure located near reference number 41 in FIG. 1) for mounting a second wheel (14; FIG. 1), and a bottom bracket (206; FIG. 11) is positioned intermediate of the first end and the second end, the bottom bracket has a sleeve (at 206 in FIG. 11) with a centrally disposed axis and openings at opposed ends (openings at ends accommodate the axle 52 as depicted in FIG. 11); 
a chain ring (53) mounted to the bottom bracket for rotation about the axis (depicted in FIG. 11), the chain ring having a circular wall (circular shape depicted at 116 in FIG. 6) with a plurality of teeth disposed on a peripheral edge circumferentially spaced from one another (teeth depicted at 116 in FIG. 6), the chain ring has a first centrally disposed through hole (at 23 in FIG. 6);
a gear box (22) having a pair of opposed walls defining a chamber therebetween (FIG. 7 depicts walls 110, 112 defining an interior i.e. chamber that accommodates e.g. sprockets 116 and 127); 
a driver sprocket (116) positioned in the chamber and is fixedly mounted to at least one side wall of the pair of side walls (FIG. 7 depicts the sprocket 117 mounted to both side walls via the axle 23 and bearings 161, 162), the driver sprocket has a second centrally disposed through hole (FIG. 6 depicts a central hole on the sprocket 116 within which axle 23 is accommodated); 
a first axle (FIG. 7 depicts an axle portion of casing portion 110 that rotatably supports the driven gear 53 via bearings 163) positioned in the chamber extending between the opposed walls and orthogonal thereto (depicted in FIG. 7), the first axle has a member (casing portions 110, 112 and bolts 116) for attaching to a frame (32, 33 via casing portions 110, 112 and bolts 166) to mount the gear box for rotational movement about the first axle; 
a first driven gear (127; FIG. 7) is mounted on the first axle for rotation thereabout and is spaced from the driver sprocket (FIG. 7 depicts gear 127 as radially spaced from sprocket 116);
a second axle (52) having a first end and an opposed second end (left and right terminal ends of the axle 52 as seen in FIG. 7), the first end is fixedly attached to the first driven gear (depicted in FIG. 7) and the second end is disposed in the first through hole (depicted in FIG. 7) to lock the first driven gear and the chain ring for co-rotational motion about an axis through the first axle (¶ [0076], “drive sprocket wheel is mounted on an output shaft 52 side”; see also ¶ [0097] and FIG. 7); 
a chain tensioning mechanism  positioned in the chamber (at 143, 148 in FIG. 6) and secured to at least one side wall of the pair of opposed side walls (via element 131, see in FIG. 6 and ¶ [0093]; 
a power input shaft (23) has opposed ends (FIG. 7 depicts shaft 23 as having opposing terminal ends), a first end is positioned in the through hole (left end portion of the shaft 23 adjacent seal 167) and a second end extends outward from the gear box (right terminal end of the shaft 23 as seen in FIG. 7) and has a flange (26; FIG. 2), 
the power input shaft is fixedly attached to the gear box (via bearings 161, 162, see in FIG. 7); 
a chain (128) is entrained about the driver sprocket, the first driven gear, and the chain tensioning mechanism to define a gear train (FIG. 6 depicts the chain 128 being operatively entrained around the sprocket 116, driven gear 127, and the chain tensioning mechanism 143, 148); and, 
wherein upon applying a force to the flange the gear box rotates about the first axle and the chain is driven through the gear train and rotates the first driven gear about the first axle (¶ [0152], “The rear wheel 18 is rotated by transmitting the drive force to the output shaft 52 from the step-on pedals 27, 28 (only one symbol 28 shown in the drawing)”).
Regarding claim 14 (alternative interpretation regarding bottom bracket):
The bicycle of claim 13 further comprising
 a bottom bracket (114; FIG. 7) is positioned intermediate of the first end and the second end, the bottom bracket has a sleeve (114; FIG. 7) with a centrally disposed axis and openings at opposed ends (FIG. 7 depicts sleeve 114 as having a center axis coincident with that of axle 23 and having openings at each end through which axle 23 extends); a chain ring (ring portion of sprocket 116, see in FIG. 6) mounted to the bottom bracket for rotation about the axis (depicted in FIG. 6),
 a pedal assembly (26, 28) having a crank spindle (spindle portion of axle 116), a crank arm (26), and a pedal (28), a portion of the crank spindle is disposed in the sleeve (depicted in FIG. 6).
Regarding claim 15:
The bicycle of claim 13 further comprising a second driven gear (55) rotatably mounted in the first bracket (gear 55 is mounted on the first bracket 17 as depicted in FIG. 2).
Regarding claim 16:
The bicycle of claim 15 further comprising a second chain (56) entrained about the chain ring and the second driven gear (depicted in FIG. 1).
Regarding claim 17:
The bicycle of claim 13 wherein the tensioning mechanism comprises: 
a second axle (147) positioned in the chamber extending between the opposed walls and orthogonal thereto (depicted in FIG. 9); 
a third driven gear (148) spaced from the first driven gear and is mounted on the second axle for rotation thereabout (¶ [0120]);
a third axle (142) positioned in the chamber extending between the opposed walls and orthogonal thereto (depicted FIG. 9); and
a fourth driven gear (143) spaced from the second driven gear and is mounted on the third axle for rotation thereabout (¶ [0118]).

Regarding claim 18:
The bicycle of claim 17 wherein the third driven gear further comprises a first annular flange (146) of a greater diameter than a diameter of the third driven gear (right portion of the flange 146 is an annular portion that has an outer circumferential surface that extends radially over the gear 148 as depicted in FIG. 6, thereby indicating a fourth diameter that is greater than that of the diameter of the gear 148) and positioned on a distal end of the second axle (FIG. 9 depicts the flange disposed on an axial/distal end of the axle 147).
Regarding claim 19:
The bicycle of claim 17 further comprising a second annular flange (left portion of flange 146 as seen in FIG. 9) mounted on a proximal end of the second axle (the left portion of flange 146 is attached to the left terminal end i.e. proximal end of the axle 147 as depicted in FIG. 9) and the second driven gear is disposed between the first annular flange and the second annular flange (FIG. 9 depicts the gear 148 disposed between left and right flange portions 146).
Regarding claim 20:
The bicycle of claim 17 further comprising a plurality of ball bearings (163, 164) for rotatably mounting the first driven gear (¶ [0095]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656